Citation Nr: 0730092	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  04-28 382A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

Entitlement to a certificate of eligibility for financial 
assistance in purchasing an automobile or other conveyance 
and necessary adaptive equipment, for accrued benefit 
purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel



INTRODUCTION

The veteran served on active duty from February 1943 to March 
1946, and from January 1951 to May 1976.  He died in May 
2003.  The appellant is the veteran's widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 decision of the RO that, in 
part, denied a certificate of eligibility for financial 
assistance in purchasing an automobile or other conveyance 
and necessary adaptive equipment, for accrued benefit 
purposes.  The appellant timely appealed.


FINDINGS OF FACT

1.  In October 2002, the appellant filed a claim for 
entitlement to a certificate of eligibility for financial 
assistance in purchasing an automobile or other conveyance 
and necessary adaptive equipment on behalf of the veteran.
  
2.  The veteran died in May 2003.  His eligibility for 
financial assistance in purchasing an automobile or other 
conveyance and necessary adaptive equipment had not been 
established prior to his death.

3.  In June 2003, the appellant filed a claim for accrued 
benefits.
 



CONCLUSIONS OF LAW

1.  Financial assistance in purchasing an automobile or other 
conveyance and necessary adaptive equipment does not involve 
periodic monetary benefits, and is not payable to a surviving 
spouse as an accrued benefit.  38 U.S.C.A. § 3902 (West 
2002); 38 C.F.R. § 3.1000 (2006).

2.  The claim for a certificate of eligibility for financial 
assistance in purchasing an automobile or other conveyance 
and necessary adaptive equipment, for accrued benefit 
purposes, is without legal merit.  38 U.S.C.A. § 5121 (West 
Supp. 2006); 38 C.F.R. § 3.1000 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the appellant of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through a June 2003 letter, the RO notified the appellant of 
elements of dependency and indemnity compensation (DIC), and 
accrued benefits; and the evidence needed to establish each 
element.  This document served to provide notice of the 
information and evidence needed to substantiate the claim.

There is no outstanding evidence, and this case does not turn 
on a medical question for which an opinion would be 
necessary.

More importantly, the law, and not the facts, is dispositive 
of the claim of entitlement to a certificate of eligibility 
for financial assistance in purchasing an automobile or other 
conveyance and necessary adaptive equipment, for accrued 
benefit purposes.  Hence, the duties to notify and assist 
imposed by the VCAA are not applicable to the claim.  Beverly 
v. Nicholson, 19 Vet. App. 394 (2006); Mason v. Principi, 
16 Vet. App. 129, 132 (2002).

II.  Analysis

The law and regulation governing claims for accrued benefits 
provide that, upon the death of a veteran, a survivor 
claiming entitlement may be paid periodic monetary benefits 
to which the veteran was entitled at the time of death, and 
which were due and unpaid, based on existing rating decisions 
or other evidence that was on file when the veteran died.  38 
U.S.C.A. § 5121 (West Supp. 2006); 38 C.F.R. § 3.1000; see 
also Jones v. Brown, 8 Vet. App. 558, 560 (1996).

"Evidence in the file at date of death" means evidence in 
VA's possession on or before the date of the beneficiary's 
death, even if such evidence was not physically located in 
the VA claims file on or before the date of death.  38 C.F.R. 
§ 3.1000(d)(4) (2006).

In October 2002, a claim for entitlement to a certificate of 
eligibility for financial assistance in purchasing an 
automobile or other conveyance and necessary adaptive 
equipment was filed on behalf of the veteran.  His claim for 
eligibility was pending at the time of his death.

In order to establish entitlement to a certificate of 
eligibility for financial assistance in purchasing an 
automobile or other conveyance and necessary adaptive 
equipment, a veteran must have a service-connected disability 
which includes one of the following:

(1)  Loss or permanent loss of use of one 
or both feet; or

(2)  Loss or permanent loss of use of one 
or both hands; or

(3)  Permanent impairment of vision of 
both eyes to a specified degree.

38 U.S.C.A. § 3901; 38 C.F.R. § 3.808.

For adaptive equipment eligibility only, ankylosis of one or 
both knees or one or both hips due to service-connected 
disability is sufficient for entitlement to financial 
assistance.  38 U.S.C.A. §§ 3901, 3902; 38 C.F.R. § 3.808.  
Adaptive equipment which is necessary to insure that the 
eligible person will be able to operate the automobile or 
other conveyance in a manner consistent with such person's 
safety shall be provided.  38 U.S.C.A. § 3902(b)(1).  The 
term "adaptive equipment" includes that special equipment 
necessary to assist the eligible person to get into and out 
of the vehicle.  38 U.S.C.A. § 3901.

At the time of the veteran's death, service connection was in 
effect for the following disabilities:  Post-operative 
lobectomy for lung cancer residuals, rated as 100 percent 
disabling; post-traumatic stress disorder (PTSD), rated 50 
percent disabling; arteriosclerotic and hypertensive heart 
disease, rated 30 percent disabling; gouty arthritis of feet, 
rated 20 percent disabling; bilateral hearing loss, rated 
10 percent disabling; tinnitus, rated 10 percent disabling; 
and removal of basal cell carcinoma of the left cheek and 
chest, and residuals of a fractured left elbow-each rated 
0 percent (noncompensable) disabling.  The combined 
disability evaluation was 100 percent.  Special monthly 
compensation was also in effect, under 38 U.S.C.A. § 1114, 
subsections (l) and (s), on account of being so helpless as 
to be in need of regular aid and attendance. 

Significantly, in this case, the veteran's eligibility for 
financial assistance had not been established prior to his 
death.  The evidence in the claims file at the time of the 
veteran's death reveals that no certificate of eligibility 
for financial assistance in purchasing an automobile or other 
conveyance and necessary adaptive equipment had been issued.  
Specifically, the appellant, on behalf of the veteran, was 
notified in November 2002 to submit a completed VA Form 10-
1394 to the Prosthetics Representative at the nearest VA 
Medical Center (VAMC) for authorization and processing.  
While the appellant submitted the completed form, the 
evidence reflects that the veteran never underwent the 
necessary medical evaluation required for authorization and 
issuance of a certificate of eligibility.  Indeed, the 
appellant does not dispute the fact that the veteran's 
appointment in December 2002 had been canceled due to his 
hospitalization at the time and not rescheduled prior to his 
death.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has determined that financial 
assistance for the purchase of an automobile or adaptive 
equipment is not a periodic monetary benefit, for which 
accrued benefits may be authorized.  Gillis v. West, 11 Vet. 
App. 441 (1998).   An exception has been made where a 
certificate of eligibility had already been issued and the 
sale consummated, on the theory that there was detrimental 
reliance on the part of the seller and a resulting 
contractual obligation to the seller on the part of VA.  As 
noted above, that is not the case here-i.e., no certificate 
of eligibility had been issued prior to the veteran's death.  
Hence, the appellant's claim is denied as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

A certificate of eligibility for financial assistance in 
purchasing an automobile or other conveyance and necessary 
adaptive equipment, for accrued benefit purposes, is denied.



____________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


